Per Curiam. This cause coming on to be heard on the Joint Stipulation of the parties hereto, and the Court being fully advised in the premises; This Court finds that this claim is for damages sustained by Claimant, Elsie E. Smith, to her eyeglass frames when she was struck by a resident of the Illinois Youth Center, Geneva. That the Department of Corrections in their departmental report of November 10, 1976, verified the foregoing facts as alleged by the exhibit attached to the complaint. It is hereby ordered that the sum of Twelve Dollars and Fifty Cents ($12.50) be awarded to Claimant in full satisfaction of any and all claims presented to the State of Illinois under the above-captioned cause.